     Case 3:19-cv-02493-S Document 1 Filed 10/22/19                  Page 1 of 8 PageID 1



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

                                                   :
Hugo Avila,                                        :
                                                   : Civil Action No.: 3:19-cv-2493
                        Plaintiff,                 :
        v.                                         :
                                                   :
Sequim Asset Solutions, LLC aka Focus              : COMPLAINT
Receivables Management, LLC,                       :
                                                   :
                        Defendant.                 :
                                                   :

                For this Complaint, the Plaintiff, Hugo Avila, by undersigned counsel, states as

follows:

                                         JURISDICTION

        1.      This action arises out of the Defendant’s repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), and the invasions of the

Plaintiff’s personal privacy by the Defendant in their illegal efforts to collect a consumer debt.

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendant transacts business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        4.      The Plaintiff, Hugo Avila (“Plaintiff”), is an adult individual residing in Dallas,

Texas, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3).

        5.      Defendant Sequim Asset Solutions, LLC aka Focus Receivables Management,

LLC (“Sequim”), is a Georgia business entity with an address of 1130 Northchase Parkway,
     Case 3:19-cv-02493-S Document 1 Filed 10/22/19                 Page 2 of 8 PageID 2



Suite 150, Marietta, Georgia 30067, operating as a collection agency, and is a “debt collector” as

the term is defined by 15 U.S.C. § 1692a(6).

                     ALLEGATIONS APPLICABLE TO ALL COUNTS

A.     The Debt

       6.      The Plaintiff allegedly incurred a financial obligation (the “Debt”) to an original

creditor (the “Creditor”).

       7.      The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under

15 U.S.C. § 1692a(5).

       8.      The Debt was purchased, assigned or transferred to Sequim for collection, or

Sequim was employed by the Creditor to collect the Debt.

       9.      The Defendant attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

B.     Sequim Engages in Harassment and Abusive Tactics

       10.     Within the last year, Sequim contacted Plaintiff in an attempt to collect the Debt.

       11.     On September 20, 2019, Plaintiff advised Sequim that he worked until 5pm daily

and requested that no calls be placed to him during his business hours.

       12.     Despite Plaintiff’s request, on September 26, 2019, Sequim called him at 8:25 am.

       13.     On October 11, 2019, Sequim called Plaintiff at 2:29 pm.

C.     Plaintiff Suffered Actual Damages

       14.     The Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendant’s unlawful conduct.




                                                 2
     Case 3:19-cv-02493-S Document 1 Filed 10/22/19                 Page 3 of 8 PageID 3



       15.     As a direct consequence of the Defendant’s acts, practices and conduct, the

Plaintiff suffered and continues to suffer from humiliation, anger, anxiety, emotional distress,

fear, frustration and embarrassment.

                                            COUNT I

                    VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

       16.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       17.     The Defendant’s conduct violated 15 U.S.C. § 1692c(a)(1) in that Defendant

contacted the Plaintiff at a place and during a time known to be inconvenient for the Plaintiff.

       18.     The Defendant’s conduct violated 15 U.S.C. § 1692d in that Defendant engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

       19.     The Defendant’s conduct violated 15 U.S.C. § 1692d(5) in that Defendant caused

a phone to ring repeatedly and engaged the Plaintiff in telephone conversations, with the intent to

annoy and harass.

       20.     The Defendant’s conduct violated 15 U.S.C. § 1692e in that Defendant used false,

deceptive, or misleading representation or means in connection with the collection of a debt.

       21.     The Defendant’s conduct violated 15 U.S.C. § 1692e(10) in that Defendant

employed false and deceptive means to collect a debt.

       22.     The Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used

unfair and unconscionable means to collect a debt.

       23.     The foregoing acts and omissions of the Defendant constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

       24.     The Plaintiff is entitled to damages as a result of Defendant’s violations.
                                                 3
     Case 3:19-cv-02493-S Document 1 Filed 10/22/19                 Page 4 of 8 PageID 4



                                            COUNT II

                VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT
                        TEX. FIN. CODE ANN. § 392, et al.

       25.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

       26.     The Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

       27.     The Defendant is a “debt collector” and a “third party debt collector” as defined

by Tex. Fin. Code Ann. § 392.001(6) and (7).

       28.     The Defendant caused a telephone to ring repeatedly, with the intent to annoy or

abuse the Plaintiff, in violation of Tex. Fin. Code Ann. § 392.302(4).

       29.     The Plaintiff is entitled to injunctive relief and actual damages pursuant to Tex.

Fin. Code Ann. § 392.403(a)(1) and (2) and to remedies under Tex. Bus. & Comm. Code

§ 17.62 pursuant to Tex. Fin. Code Ann. § 392.404(a).

                                     PRAYER FOR RELIEF

               WHEREFORE, the Plaintiff prays that judgment be entered against the

Defendant:

                   1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against the Defendant;

                   2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A)

                        against the Defendant;

                   3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C.

                        § 1692k(a)(3) against the Defendant;

                   4. Injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);

                   5. Actual damages pursuant to Tex. Fin. Code Ann. § 392.403(a)(2);

                   6.   Remedies under Tex. Bus. & Comm. Code § 17.62 pursuant to Tex. Fin.


                                                 4
     Case 3:19-cv-02493-S Document 1 Filed 10/22/19                 Page 5 of 8 PageID 5



                    Code Ann. § 392.404(a);

                 7. Actual damages from the Defendant for the all damages including emotional

                    distress suffered as a result of the intentional, reckless, and/or negligent

                    FDCPA violations and intentional, reckless, and/or negligent invasions of

                    privacy in an amount to be determined at trial for the Plaintiff;

                 8. Punitive damages; and

                 9. Such other and further relief as may be just and proper.


                       TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: October 22, 2019

                                            Respectfully submitted,

                                            By /s/ Jody B. Burton

                                            Jody B. Burton, Esq.
                                            CT Bar # 422773
                                            LEMBERG LAW, L.L.C.
                                            43 Danbury Road, 3rd Floor
                                            Wilton, CT 06897
                                            Telephone: (203) 653-2250
                                            Facsimile: (203) 653-3424
                                            E-mail: jburton@lemberglaw.com
                                            Attorneys for Plaintiff




                                                5
     Case 3:19-cv-02493-S Document 1 Filed 10/22/19                    Page 6 of 8 PageID 6



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

                                                    :
Hugo Avila,                                         :
                                                    :
                       Plaintiff,                   :
                                                    : Civil Action No.: 3:19-cv-2493
       v.                                           :
                                                    :
Sequim Asset Solutions, LLC aka Focus               :
Receivables Management, LLC ,                       :
                                                    :
                       Defendant.                   :

                         CERTIFICATE OF INTERESTED PARTIES

       NOW COMES Jody B. Burton and hereby certifies that the following persons or entities

have a financial interest in the outcome of this litigation:

                                               Hugo Avila, Plaintiff
                                               Dallas, Texas

                                               Jody B. Burton, Esq.

                                               CT Bar # 422773
                                               LEMBERG LAW, L.L.C.
                                               43 Danbury Road, 3rd Floor
                                               Wilton, CT 06897
                                               Telephone: (203) 653-2250
                                               Facsimile: (203) 653-3424
                                               E-mail: jburton@lemberglaw.com
                                               Attorneys for Plaintiff
     Case 3:19-cv-02493-S Document 1 Filed 10/22/19         Page 7 of 8 PageID 7



Dated: October 22, 2019

                                    Respectfully submitted,

                                    By /s/ Jody B. Burton

                                    Jody B. Burton, Esq.
                                    CT Bar # 422773
                                    LEMBERG LAW, L.L.C.
                                    43 Danbury Road, 3rd Floor
                                    Wilton, CT 06897
                                    Telephone: (203) 653-2250
                                    Facsimile: (203) 653-3424
                                    E-mail: jburton@lemberglaw.com
                                    Attorneys for Plaintiff
Case 3:19-cv-02493-S Document 1 Filed 10/22/19   Page 8 of 8 PageID 8




                                 2
